447 F.3d 861
STOLT-NIELSEN, S.A., et al.v.UNITED STATES of America, Appellant.
No. 05-1480.
United States Court of Appeals, Third Circuit.
Opinion filed March 23, 2006.
May 16, 2006.

(U.S. District Court for the Eastern District of PA: No. 04-cv-00537).
Letter dated 03/24/06 construed as Motion by Appellant, USA, to Amend Opinion filed 03/23/06.
Ian M. Comisky, Blank Rome, Roberta D. Liebenberg, Allen D. Black, Gerard A. Dever, Fine, Kaplan & Black, James A. Backstrom, Jr., Philadelphia, PA, John M. Gidley, Christopher M. Curran, White & Case, Washington, DC, for Stolt Nielson SA, et al.
John P. Fonte, John J. Powers, III, United States Department of Justice Antitrust Division, Washington, DC, for Appellant.
Present: AMBRO, Circuit Judge and RESTANI, Judge of International Trade.
ORDER
AMBRO, Circuit Judge.


1
The foregoing motion is granted.